    Case 1:21-cr-00030-H-BU Document 23 Filed 08/13/21              Page 1 of 1 PageID 34



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   ABILENE DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 1:21-CR-030-01-H
HOWARD EUGENE JOHNSON,
     Defendant.


                   ORDER ACCEPTING REPORT AND RECOMMENDATION
                      OF TIIE I,JMTED STATES MAGISTRATE JUDGE
                             CONCERIIING PLEA OF GI,JILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilry, the consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United states Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.S.C.

0   636OXl), the undersigned Distria Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          oated    e,lwstl3 ,2ozt


                                             JAMES        SLEYHENDRIX
                                                       STATES DISTRICT JUDGE
